EXHIBIT 10.3
CAPITAL PURCHASE PROGRAM AGREEMENT AND WAIVER
     This Executive Compensation Agreement (the “Agreement”) is made and entered
into effective as of January 9, 2009, by and between F.N.B. Corporation, a
Florida corporation (the “Company”), and
                                        (the “Executive”).
     WHEREAS, the Company, through the Committee, also has made certain
equity-based compensation awards to the Executive (the “Awards”), and provides
compensation and benefits through other plans, programs and arrangements (such
plans, programs and arrangements are herein referred to collectively as the
“Plans”); and
     WHEREAS, the United States Department of the Treasury (the “UST”), under
the Troubled Asset Relief Program established by the Emergency Economic
Stabilization Act of 2008 (“EESA”), has implemented the Capital Purchase Program
(“CPP”), under which the UST may purchase shares of preferred stock and warrants
from eligible financial institutions; and
     WHEREAS, the UST has promulgated certain requirements and conditions for
institutions that wish to participate in the CPP, including the imposition of
certain restrictions on executive compensation; and
     WHEREAS, the UST retains the right to and may promulgate additional
requirements and guidelines for institutions that wish to participate in the
CPP; and
     WHEREAS, the Company and the Executive believe that it is in the best
interests of the Company to participate in the CPP in order to utilize a
potential new source of capital that will provide the Company with economic
benefits; and
     WHEREAS, the Company and the Executive now consider it desirable to amend
the Policy, Plans and Awards by this Agreement to qualify for participation in
the CPP;
     NOW THEREFORE, in consideration of the mutual promises herein made and for
the benefits the Executive will receive as a result of the Company’s
participation in the CPP, the sufficiency of which are expressly acknowledged,
the Company and the Executive agree as follows:
     1. During any “CPP Covered Period,” notwithstanding any other provision of
the Policy, Plans or Awards, to the contrary, the limitations and restrictions
of Section 111(b) of EESA will apply to the Company and the Executive, and the
Policy, Plans and Awards are hereby deemed amended by this Agreement. A “CPP
Covered Period” is any day on which (A) the Executive is a “senior executive
officer” (as defined in Section 111(b)(3) of EESA), and (B) the UST holds an
equity or debt position acquired from the Company in the CPP.
     2. During any CPP Covered Period, the Executive hereby agrees and consents
to take such actions as are necessary and appropriate to establish
modifications, conditions, or other restrictions on the Executive’s
compensation, including, without

Page 1 of 3



--------------------------------------------------------------------------------



 



limitations, amendments of the Policy, Plans and Awards, in order to comply with
Section 111(b) of EESA, its conforming regulations, and any other relevant
requirements of EESA and the CPP, as applicable, including, without limitation,
termination of the Policy, Plans, Awards, or other compensation arrangements, to
the extent such action may reasonably be deemed necessary by the Company, in the
opinion of its counsel, in order to so comply. Without limiting the application
of the preceding sentence, the Executive hereby consents to the amendment of the
Policy, Plans, and Awards, as they relate to the Executive, and the Executive
formally waives any claims the Executive may otherwise have against the Company,
its subsidiaries, affiliates, assigns or successors (including any officer or
director thereof) relating to the amendment or any termination of the Policy,
Plans, Awards, and other compensation arrangements.
     3. The Executive hereby voluntarily waives any claim against the United
States or the Company for any changes to the Executive’s compensation or
benefits that are required to comply with the regulation issued by the UST as
published in the Federal Register on October 20, 2008 (the “Regulation”). The
Executive acknowledges that the Regulation may require modification of the
compensation, bonus, incentive and other benefit plans, arrangements, policies
and agreements (including so-called “golden parachute” agreements) that the
Executive has with the Company or in which the Executive participates as they
relate to the CPP Covered Period. This waiver includes all claims the Executive
may have under the laws of the United States or any state related to the
requirements imposed by the aforementioned regulation, including without
limitation a claim for any compensation or other payments the Executive would
otherwise receive, any challenge to the process by which the Regulation was
adopted and any tort or constitutional claim about the effect of the Regulation
on the Executive’s employment relationship.
     4. If the UST provides notice, in order to comply with Section 111(b)(2)(B)
of EESA requiring, the Company to claw back, because the payments were based on
materially inaccurate financial statements or any other materially inaccurate
performance metric criteria, all or any bonus or incentive compensation paid to
the Executive during any CPP Covered Period, the Company will indemnify the
Executive for reasonable legal fees incurred in connection with any challenge to
the UST’s claims and will reimburse the Executive’s reasonable expenses incurred
in the filing of amended or other tax returns as may be necessary in connection
with such clawback, in each case subject to the same terms and conditions for
the indemnification of officers as apply under the Company’s by-laws; in each
case, provided that the materially inaccurate financial statements or any other
materially inaccurate performance metric criteria that resulted in the clawback
requirement was not caused, directly or indirectly, by the Executive’s
misconduct or gross negligence.
     5. Any deemed amendment of the Policy, Plans and Awards will only apply to
the Executive during a CPP Covered Period, and will automatically lapse as to
the Executive and the Company on the close of business on the day the UST no
longer holds an equity or debt position acquired from the Company in the CPP.
     6. If any portion of this Agreement is found to be invalid or
unenforceable, the remainder of the Agreement shall remain in full force and
effect. This Agreement

Page 2 of 3



--------------------------------------------------------------------------------



 



shall constitute the entire agreement between the Company and the Executive with
respect to the subject matter hereof and supersedes all prior or contemporaneous
representations and agreements related thereto.
     7. This Agreement will be governed by Delaware law.
     IN WITNESS WHEREOF, the Company and the Executive have executed this
Agreement on the date indicated above.

              F.N.B. CORPORATION       EXECUTIVE
 
           
By:
           
 
           
 
       Robert V. New, Jr.        
 
       President and Chief Executive Officer        

Page 3 of 3